Title: To George Washington from Joseph Valentine, 25 June 1768
From: Valentine, Joseph
To: Washington, George



Sir
Yorke County June 25th 1768

our tobaco is all gon on bord of the ship Exepting the Eastern shore tobaco which is not Come over yet But I Expect it Every

day I was told By Mr Bigges neigh bours he had three hhds of tobo and it was gon on bord of Eastin I desired Capt. outtrems people to in Quire ass ⟨mutilated⟩ by the Ship and they told me it was true and I Sent all the tobo on bord of outtrems ⟨Ex⟩cept Taylors 7 hhds sence that I have had a letter from Biggs and their is But two hhds by that means Eastin ⟨mutilated⟩ have But nine hhds which is out of my power now to help—I was in great hops of haveing a good Chance for a Crop a small while ago but sence we have had a Spel of dry Cold windy weather which has ben Very hurtful Boath to the ⟨mutilated⟩ tobo the worms has Cut a great deel of the tobaco off and it perishes away and ⟨mutilated⟩ the hi⟨ll⟩ and the Corn is Very low and sorry but if providence favours us with a good season soon we shall have our Crops all in a good way and if weather favours us shall be in hopes of a good Crop.
⟨D⟩eavenport had a prittey good Chance for plants has planted a good deel of his Crop and I hope one good Season more he will get it all in Cluded.
Sir I can not do any thing with Mr Starke but hav in Closd his Letter to you I have asked him for his Rent but had very small in curagement though he sad he wod try to get it—I asked the president if ⟨he⟩ had a mind to Send a letter in answer to your Letter I deliverd him but he made me no Reply and I have heard no more of it.
⟨I⟩ have no more to ad at present But Remain Sir your most Humble Sert

Joseph Valentine

